Silverman, J.,
dissents in a memorandum as follows: I would reverse the order of Special Term to the extent appealed from and grant plaintiff’s motion for a protective order striking the interrogatories served by defendants in April, 1980. The abuse of disclosure proceedings has become an open scandal. More and more we see disclosure procedures being used as a device to wear the other side down, increasing the burden of pretrial proceedings to the point of overshadowing and sometimes intolerably postponing or making economically impossible the determination on the merits. If plaintiff has stubbornly failed to comply with disclosure proceedings brought with reasonable promptness, or has failed to answer proper questions, defendants should promptly and diligently apply for rulings or sanctions. But there is no excuse for serving a complete new set of interrogatories seven years after the action has begun. In addition, the interrogatories are extremely burdensome; they are 24 pages long; they consist of 43 numbered questions, many of them with subdivisions, and they include the pernicious practice of including eight pages of “instructions” and “definitions”, whose effect is to multiply exponentially the burden of the interrogatories.